Wyly," J.
The plaintiff, the owner of two lots of ground formerly in the City of Jefferson, now in the city of New Orleans, sues to annul the sale thereof by the constable, on the second of April, 1870, under a judgment of the Eighth Justice’s Court, parish of Jefferson, for taxes in the suit of the City of Jefferson v. J. J. Scharge, and to recover said property from the defendant, the purchaser at said sale.
The court gavé judgment for the plaintiff, and the defendant appeals.
The plaintiff shows a just title to the property, which was not divested by tbe pretended sale to the defendant, under the personal judgment of the City of Jefferson v. J. J. Scharge. The plaintiff was neither a party to the suit nor the sale, and the writ was not directed against him. Besides, the sale was made after the return day of the writ had expired, and the constable failed to return it aud retain a copy as required by law. In this pretended forced sale there was no divestiture of title.
Judgment affirmed.
Rehearing refused.